Howei/d, J.
This is an action upon a promissory note, duo on 12th January, 1859, against which the prescription of five years is pleaded by H. Richardson, against whom alone judgment was rendered.
He accepted service of the petition on the 10th January, I860, about seven years after the maturity of the note sued on, and there is no legal evidence in the record showing an interruption or suspension of the prescription pleaded.
*188It is therefore ordered, that the judgment appealed from be reversed, and that there bo judgment in favor of defendant, Ilardy Richardson, with costs in both courts.